Name: 80/128/EEC: Commission Decision of 28 December 1979 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1980-02-06

 Avis juridique important|31980D012880/128/EEC: Commission Decision of 28 December 1979 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 029 , 06/02/1980 P. 0035 - 0036COMMISSION DECISION of 28 December 1979 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (80/128/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 79/967/EEC of 12 November 1979 (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the United Kingdom, Whereas under Article 15 (1) of the said Directive, seeds and propagating material of varieties of agricultural plant species which have been offically accepted during 1977 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1979, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon its application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties of different species; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom ; whereas the results of these trials have led the United Kingdom to decide that these varieties are not sufficiently distinct there; Whereas in respect of the varieties Sport (Timothy) and Echo (Wheat), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, they are not distinct from other varieties accepted therein (first subparagraph of Article 15 (3) (a) of the said Directive); Whereas, therefore, the application of the United Kingdom in respect of these varieties should be granted in full; Whereas the cases of the other varieties are now being carefully examined by the Commission ; whereas it is impossible to complete examination of the varieties Bingo, Ensylva, Luster, Parita (Lucerne) and Sonnet (Red fescue), Capper and Player (Perennial rye grass), Ramona (Timothy), and Vela before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question shall therefore, where the United Kingdom is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of these varieties (Article 15 (7) of the above Directive); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1980 common catalogue of varieties of agricultural plant species: I. Fodder plants Phleum bertolonii DC Sport II. Cereals Triticum aestivum L. emend Fiori et Paol Echo Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions under which it was granted are no longer satisfied. (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 293, 20.11.1979, p. 16. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the United Kingdom is concerned, extended from 31 December 1979 to 31 March 1980 in respect of the following varieties: Fodder plants 1. Festuca rubra L. Bingo Ensylva Luster Parita Sonnet 2. Lolium perenne L. Capper Player 3. Phleum pratense L. Ramona 4. Medicago sativa L. Vela Article 5 This Decision is addressed to the United Kingdom. Done at Brussels, 28 December 1979. For the Commission Finn GUNDELACH Vice-President